Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Sugiyama (US 2014/0203759)
Regarding claim 1, the prior art discloses:
Estimating, by a controller (CONTROL DEVICE/ECU in fig 1-2), an available capacity of an auxiliary battery (par 33: sensor unit 71 detects the state of the auxiliary equipment battery AB and outputs the detection values to the control device; par 41, 45: control device 50 receives operating power from the auxiliary equipment battery AB; par 43: detection values of voltage and current of the auxiliary equipment battery AB; par 47:operating power is supplied from the auxiliary equipment battery AB to the HV integrated ECU; par 55: ECU 54 detects the SOC of the auxiliary equipment battery AB on the basis of a signal from the sensor unit 71;
par 56: FIG. 5 is a diagram for explaining a method for determining abnormality.., and SOC in the auxiliary equipment battery AB, Fig 3 shows detecting/calculating SOC of auxiliary equipment battery); 
Measuring, by the controller, dark currents of the auxiliary battery (abstract, par 8: control device determines an abnormality in the second power storage device on the basis of information relating to dark current; par 36: Control device determines an abnormality in the auxiliary equipment battery AB on the basis of information relating to dark current in the auxiliary equipment battery AB; par 48: ECU 54 further determines an abnormality in the 
auxiliary equipment battery AB, on the basis of the information relating to dark current in the auxiliary equipment battery AB; par 65: dark current in the auxiliary equipment battery AB during parking may be detected directly by a current sensor that is provided in the sensor unit 71) ; 
Determining, by the controller, a supplementary charging execution time (see one or more of the followings for time related charging execution:
Par 8: control device executes charging control of charging the second power storage device by way of the voltage conversion device, while the vehicle is parked; 
Fig 3 is a process in pumping charging control that is executed by a control device utilizing execution time in terms of timer, start condition, termination condition; 
Fig 4 is a startup process executing of pumping charging, as executed with charging execution time in terms of timer, days count, reset, start-up command;
Par 24: pumping charge execution of the auxiliary battery while car is parked/shut-down;
Par 35: the control device 50 executes control (pumping charging control) for performing pumping charging, in order to inhibit the auxiliary equipment battery AB from being drained while the vehicle 100 is parked.  Schematically, the control device 50 measures the parking time of the vehicle 100, such that when the parking time lasts for a predefined period;
Par 45: pumping charging is executed if the vehicle 100 has not been started over a long period of time;
Par 46: timer IC 51 is provided for the purpose of generating execution timing of pumping charging.  The timer IC 51 outputs a start-up command of the checking ECU 52 when a predefined time, set in a built-in memory, has elapsed;
Par 50: pumping charging control that is executed by the control device 50… for execution of a startup process of pumping charging is called when the user turns off the system start switch;
Par 55: SOC amount of the auxiliary equipment battery AB that has dropped over the period elapsed;
Par 58: Pumping charging is met or not…where the time over which any of the doors of the vehicle 100 is open, or the execution time of pumping charging goes on for a time that is equal to or longer than a predefined time (for instance, 10 minutes);
Par 61: pumping charging start timing process
Par 65: pumping charging may be set to be discontinued) based on the estimated available capacity of the auxiliary battery)
Determining, by the controller, a supplementary charging execution period 
(See one or more of the followings for period related charging execution:
Par 8: control device executes charging control of charging the second power storage device by way of the voltage conversion device, while the vehicle is parked; 
Fig 3 is a process in pumping charging control that is executed by a control device utilizing execution period in terms of timer, start condition, termination condition; 
Fig 4 is a startup process executing of pumping charging, as executed with charging execution period in terms of timer, days count, reset, start-up command;
Par 24: pumping charge execution of the auxiliary battery while car is parked/shut-down;
Par 35: the control device 50 executes control (pumping charging control) for performing pumping charging, in order to inhibit the auxiliary equipment battery AB from being drained while the vehicle 100 is parked.  Schematically, the control device 50 measures the parking time of the vehicle 100, such that when the parking time lasts for a predefined period;
Par 45: pumping charging is executed if the vehicle 100 has not been started over a long period of time;
Par 46: timer IC 51 is provided for the purpose of generating execution timing of pumping charging.  The timer IC 51 outputs a start-up command of the checking ECU 52 when a predefined time, set in a built-in memory, has elapsed;
Par 50: pumping charging control that is executed by the control device 50… for execution of a startup process of pumping charging is called when the user turns off the system start switch;
Par 58: Pumping charging is met or not…where the time over which any of the doors of the vehicle 100 is open, or the execution time of pumping charging goes on for a time that is equal to or longer than a predefined time (for instance, 10 minutes);
Par 65: pumping charging may be set to be discontinued) based on the estimated available capacity and information about the measured dark currents of the auxiliary battery; and 
Supplementarily charging, by the controller, the auxiliary battery by providing a charging current to the auxiliary battery based on the determined supplementary charging execution time and the determined supplementary charging execution period (fig 1-5 and related text or see at least the followings:
Par 8: control device executes charging control of charging the second power storage device by way of the voltage conversion device, while the vehicle is parked; 
Fig 3 is a process in pumping charging control that is executed by a control device utilizing execution time in terms of timer, start condition, termination condition; 
Fig 4 is a startup process executing of pumping charging, as executed with charging execution time in terms of timer, days count, reset, start-up command;
Par 24: pumping charge execution of the auxiliary battery while car is parked/shut-down;
Par 35: the control device 50 executes control (pumping charging control) for performing pumping charging, in order to inhibit the auxiliary equipment battery AB from being drained while the vehicle 100 is parked.  Schematically, the control device 50 measures the parking time of the vehicle 100, such that when the parking time lasts for a predefined period;
Par 45: pumping charging is executed if the vehicle 100 has not been started over a long period of time;
Par 46: timer IC 51 is provided for the purpose of generating execution timing of pumping charging.  The timer IC 51 outputs a start-up command of the checking ECU 52 when a predefined time, set in a built-in memory, has elapsed;
Par 50: pumping charging control that is executed by the control device 50… for execution of a startup process of pumping charging is called when the user turns off the system start switch;
Par 58: Pumping charging is met or not…where the time over which any of the doors of the vehicle 100 is open, or the execution time of pumping charging goes on for a time that is equal to or longer than a predefined time (for instance, 10 minutes);
Par 65: pumping charging may be set to be discontinued) based on the estimated available capacity of the auxiliary battery)
Determining, by the controller, a supplementary charging execution period 
(See one or more of the followings for period related charging execution:
Par 8: control device executes charging control of charging the second power storage device by way of the voltage conversion device, while the vehicle is parked; 
Fig 3 is a process in pumping charging control that is executed by a control device utilizing execution period in terms of timer, start condition, termination condition; 
Fig 4 is a startup process executing of pumping charging, as executed with charging execution period in terms of timer, days count, reset, start-up command;
Par 24: pumping charge execution of the auxiliary battery while car is parked/shut-down;
Par 35: the control device 50 executes control (pumping charging control) for performing pumping charging, in order to inhibit the auxiliary equipment battery AB from being drained while the vehicle 100 is parked.  Schematically, the control device 50 measures the parking time of the vehicle 100, such that when the parking time lasts for a predefined period;
Par 45: pumping charging is executed if the vehicle 100 has not been started over a long period of time;
Par 46: timer IC 51 is provided for the purpose of generating execution timing of pumping charging.  The timer IC 51 outputs a start-up command of the checking ECU 52 when a predefined time, set in a built-in memory, has elapsed;
Par 50: pumping charging control that is executed by the control device 50… for execution of a startup process of pumping charging is called when the user turns off the system start switch;
Par 58: Pumping charging is met or not…where the time over which any of the doors of the vehicle 100 is open, or the execution time of pumping charging goes on for a time that is equal to or longer than a predefined time (for instance, 10 minutes);
Par 65: pumping charging may be set to be discontinued).

(Claim 2) wherein in estimating the available capacity, the available capacity is determined based on a SOC of the auxiliary battery or a voltage thereof when an immediately previous supplementary charging cycle based on a SOH of the auxiliary battery and the supplementary charging execution period stops (see fig 2-5 and related text, SOH of the auxiliary battery in terms of one or more of:
 Auxiliary equipment battery from being drained during/while parking (par 5, 35);
Power storage amount in the auxiliary equipment battery AB decreases as time goes on (par 32, 45);
SOC in auxiliary equipment battery AB decrease or voltage auxiliary equipment battery AB decreases (par 38, 65)
SOC amount of the auxiliary equipment battery AB that has dropped over the period elapsed (par 55);
Par 56: auxiliary equipment battery AB is determined to be in an abnormal condition if the SOC decrease amount is large enough so that the SOC during parking drops below the reference line L2;
Auxiliary equipment battery AB is in a normal/abnormal condition (fig 1, 3, 5)
(Claim 5) wherein in determining the supplementary charging execution period, the supplementary charging execution time is determined by using a two-dimensional data map that pre-stores the supplementary charging execution time based on the available capacity (fig 1-4, two-dimensional data map are two: of voltage, current, SOC, predefined period, predefined time, and predefined value, as disclosed in the prior art, insofar the limitation is understood and given broadest reasonable interpretation)
three-dimensional data map are three of: voltage, current, SOC, predefined period, predefined time, and predefined value, as disclosed in the prior art, insofar the limitation is understood and given broadest reasonable interpretation)
(Claim 7) determining, by the controller, whether the auxiliary battery is normal based on a SOH of the auxiliary battery before estimating the available capacity of the auxiliary battery (fig 3)
(Claim 8) wherein in determining whether the auxiliary battery is normal (fig 3), SOH is calculated based on a supplementary charge number of the auxiliary battery or an internal resistance of the auxiliary battery, and when the SOH is smaller than a preset reference value, it is determined that the auxiliary battery is abnormal (fig 1-4, SOH of the auxiliary battery in terms of one or more of:
 Auxiliary equipment battery from being drained during/while parking (par 5, 35);
Power storage amount in the auxiliary equipment battery AB decreases as time goes on (par 32, 45);
SOC in auxiliary equipment battery AB decrease or voltage auxiliary equipment battery AB decreases (par 38, 65)
SOC amount of the auxiliary equipment battery AB that has dropped over the period elapsed (par 55));
Par 56: auxiliary equipment battery AB is determined to be in an abnormal condition if the SOC decrease amount is large enough so that the SOC during parking drops below the reference line L2.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851